Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 1 of 35           PageID #:
                                   4409




                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I


 STATE OF HAWAI‘I, by its Office of          Case No. 19-cv-00272-DKW-RT
 Consumer Protection,

               Plaintiff,                    ORDER GRANTING IN PART AND
                                             DENYING IN PART PLAINTIFF’S
        vs.                                  SECOND MOTION FOR
                                             SUMMARY JUDGMENT
 ROBERT L. STONE, doing business
 as GAH Law Group, LLC,

               Defendant.


                                  INTRODUCTION

       Plaintiff State of Hawai‘i, through its Office of Consumer Protection (OCP),

 moves for summary judgment a second time on most of its federal and state law

 claims. As it did last time, OCP does so on the basis of myriad alleged

 wrongdoings by Defendant Robert L. Stone and, in support, OCP has provided the

 Court with another multitude of documents that it contends demonstrate Stone’s

 misconduct. Because, in most instances, there are sufficient undisputed pieces of

 pertinent evidence in the record to support OCP’s entitlement to relief, the second

 motion for summary judgment, Dkt. No. 101, is GRANTED IN PART and

 DENIED IN PART.
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 2 of 35                    PageID #:
                                   4410



                   RELEVANT PROCEDURAL BACKGROUND

        As the Court has stated before, OCP is a state civil law enforcement agency

 responsible for investigating suspected violations of and enforcing consumer

 protection laws. 10/8/19 Order at 2, Dkt. No. 47; 4/2/20 Order at 2, Dkt. No. 77.

 In its Complaint, OCP alleged that Stone violated federal and state consumer

 protection laws by, inter alia, taking payment from consumers for legal services

 not yet performed, failing to use written contracts with such consumers, and

 operating a company that was not registered to do business in Hawai‘i. 1 For

 relief, OCP sought permanent injunctive relief preventing Stone from performing

 certain services in Hawai‘i, the assessment of various “non-compensatory civil

 fines and penalties,” a declaratory judgment rendering all of Stone’s contracts void

 and unenforceable, the disgorgement of any money or assets Stone obtained due to

 his wrongful acts, and attorneys’ fees and costs.

        On January 9, 2020, OCP moved for summary judgment with respect to all

 but one of its claims (“first motion for summary judgment”). Dkt. No. 57. No

 opposition was filed to the first motion for summary judgment. Nevertheless,

 upon ruling on the motion, the Court granted OCP only limited relief (“April 2020



 1
  OCP also brought claims against Cynthia A. Stone, but she has been dismissed from this case
 for jurisdictional reasons. See Dkt. No. 46.

                                                2
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 3 of 35             PageID #:
                                   4411



 Order”). Dkt. No. 77. As set forth in more detail in the “Discussion” section

 below, the Court denied OCP relief on all but one of its claims, and then, with

 respect to that claim, only as to one alleged consumer. The Court did so because,

 although OCP had submitted a “trove” of purported evidentiary support for its

 requested relief, the evidence to which OCP cited did little to support its request.

       Thereafter, following OCP’s request and without objection, the Court

 extended the time for OCP to file another motion for summary judgment until July

 8, 2020, Dkt. No. 81, which was later extended further until August 17, 2020, Dkt.

 No. 91. On August 16, 2020, OCP filed the pending motion for summary

 judgment (“second motion for summary judgment”). Dkt. No. 101.            In support

 of the second motion for summary judgment, OCP has submitted a concise

 statement of material facts (CSF), Dkt. No. 98, and numerous declarations and

 exhibits, Dkt. Nos. 98-1-48, 99-1-77, 100-1-8. The parties have also stipulated to

 the admission of certain factual issues (“stipulation”). Dkt. No. 97. The Court

 scheduled the second motion for summary judgment for hearing on October 2,

 2020, which meant, pursuant to Local Rule 7.2, a response was due on or before

 September 11, 2020. No response, however, has been filed by Stone, and OCP

 did not file an optional reply.




                                            3
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 4 of 35            PageID #:
                                   4412



       Finally, on October 5, 2020–significantly after the time for briefing had

 closed with respect to the second motion for summary judgment, Stone filed a

 motion for stay pending appeal of motions to intervene (“motion for stay”). Dkt.

 No. 108. As brief background in that regard, on April 2, 2020, the Court denied

 three separate motions to intervene in this case by Stone's alleged clients–Chester

 Noel Abing, Susan Kay Broer-DeShaw, and Dennis Duane DeShaw. Dkt. No. 76.

 On April 29, 2020, Abing and the DeShaws filed a notice of appeal of that

 decision. Dkt. No. 83. In the motion for stay, Stone asks for this case to be

 stayed pending the Ninth Circuit Court of Appeals’ ruling on the above-mentioned

 appeal because the motions to intervene “are at the logical core of this case[]” and,

 without the proposed intervenors, a trial would be a “farce.” Dkt. No. 108-1 at 9.

                             STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 56(a) (Rule 56), a party is

 entitled to summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” When the moving party bears the burden of proof, “it must come forward

 with evidence which would entitle it to a directed verdict if the evidence went

 uncontroverted….” Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992).

 Here, this means that OCP “must establish beyond controversy every essential


                                           4
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 5 of 35                     PageID #:
                                   4413



 element” of its claims. See S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885,

 888 (9th Cir. 2003) (quotation omitted). In assessing a motion for summary

 judgment, all facts are construed in the light most favorable to the non-moving

 party. Genzler v. Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).

                                       DISCUSSION 2

     I.   Motion for Stay

          The Court begins with Stone’s recently filed motion for stay, given that, if

 the motion were granted, resolution of the second motion for summary judgment

 would not proceed. The motion for stay, however, is DENIED because it is a

 frivolous and transparent attempt to avoid resolution of the unopposed second

 motion for summary judgment. While Stone asserts that he waited until now to

 file the motion because he needed to comply with a July 2020 discovery order, the

 two are only marginally connected. Moreover, he ignores the fact that an appeal

 of the motions to intervene was filed on April 29, 2020–long before any purported

 discovery order was entered. In reality, as the Court explained in the order

 denying the motions to intervene, the instant motion (and the motions to intervene)




 2
 This Discussion section includes the relevant facts established by the evidence submitted by
 OCP.

                                                 5
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 6 of 35                         PageID #:
                                   4414



 are simply an attempt to turn this case into something it is not. This the Court will

 not allow, irrespective of the procedural vehicle Stone selects to achieve it. 3

 II.    Second Motion for Summary Judgment

        As the Court did in the order addressing the first motion for summary

 judgment, the Court observes that the second motion for summary judgment is

 unopposed. That, however, does not mean that OCP is simply entitled to the entry

 of summary judgment with respect to all its claims and requested relief. Rather,

 Rule 56 places the burden on the moving party to establish the lack of a genuine

 dispute of material fact and entitlement to judgment as a matter of law. With that

 in mind, the Court addresses whether OCP has met its burden in establishing the

 elements of its claims in Section A and then addresses the relief OCP seeks in

 Section B below.

        The claims for which summary judgment is sought are as follows: (1)

 violation of the Mortgage Assistance Relief Services Rule Section 1015.5(a)



 3
  The Court adds that, in the motion for stay, Stone asserts that, if the motion is denied, he would
 be unable to “explain his motives for his actions” at trial. Dkt. No. 108 at 9. He appears to
 believe this because “only the homeowners can answer” whether he is “helping” them. Id.
 Putting aside that the homeowners are not the only way to answer that question, to the extent that
 is meant to be Stone’s theory of defense, he could quite easily have presented it at summary
 judgment through, for example, deposition or even declaratory testimony of the homeowners.
 Stone, however, has failed to do that. In fact, Stone has failed to offer any defense to the State's
 summary judgment motion—twice. As important, and as will become evident, infra, Stone’s
 "the ends justifies the means" explanation offers little defense to any of the State's claims.

                                                  6
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 7 of 35                   PageID #:
                                   4415



 (Claim One); (2) violation of Hawai‘i Revised Statutes (HRS) Section 480E-

 10(a)(9) (Claim Three); (3) violation of HRS Section 480E-10(a)(10) (Claim

 Four); (4) violation of HRS Sections 480E-3 and 480E-4 (Claim Five); (5)

 violation of HRS Chapter 481A (Claim Seven); and (6) violation of HRS Section

 487-13 (Claim Eight). 4

 A.     Claims

       1.      Claim One: Violation of the Mortgage Assistance Relief Services
               (MARS) Rule Section 1015.5(a) (Section 1015.5(a))

        In the April 2020 Order, the Court denied summary judgment with respect to

 this claim because OCP had failed to provide evidence that Section 1015.5(a) had

 been violated. Dkt. No. 77 at 7.

        In the second motion for summary judgment, OCP argues that Stone has

 violated Section 1015.5(a) because (i) he is a “mortgage assistance relief service

 provider” as defined by the regulation, (ii) he collected payments from clients, and

 (iii) he did so prior to his clients executing a written agreement with the clients’

 respective loan holder or servicer that incorporates an offer of mortgage assistance

 relief obtained by Stone. Dkt. No. 101-1 at 9-10. The Court agrees.




 4
 OCP asks to voluntarily dismiss Claim Six, which concerns violations of HRS Section 480-2(a).
 Dkt. No. 101-1 at 15. That request is GRANTED.

                                               7
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 8 of 35             PageID #:
                                   4416



       Section 1015.5(a) provides that a “mortgage assistance relief service

 provider” may not “[r]equest or receive payment of any fee or other consideration

 until the consumer has executed a written agreement between the consumer and the

 consumer’s dwelling loan holder or servicer incorporating the offer of mortgage

 assistance relief the provider obtained from the consumer’s dwelling loan holder or

 servicer[.]” 12 C.F.R. § 1015.5(a). A “mortgage assistance relief services

 provider” is defined as “any person that provides, offers to provide, or arranges for

 others to provide, any mortgage assistance relief service.” Id. § 1015.2. In turn,

 “mortgage assistance relief service” is defined as “any service, plan, or program,

 offered or provided to the consumer in exchange for consideration that is

 represented, expressly or by implication, to assist or attempt to assist the consumer

 with…[,]” inter alia, stopping a foreclosure sale, negotiating a dwelling loan

 modification, or obtaining a payment forbearance on a dwelling loan. Id.

       Here, starting with whether Stone has provided mortgage assistance relief

 services, there is no dispute in the record that he has. Among other things, in his

 answers to OCP’s first request for answers to interrogatories and production of

 documents, Dkt. No. 98-16, Stone acknowledges that he has assisted “all of his

 former clients to accept any reasonable offer to modify the terms of any mortgage

 to permit the former client to reinstate monthly payments.” Id. at ¶ 1; 12 C.F.R.


                                           8
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 9 of 35              PageID #:
                                   4417



 §1015.2. Moreover, Stone further acknowledges that this assistance, at least with

 respect to some of his clients, continues to this day. See Dkt. No. 98-16 at ¶¶ 7, 9-

 10, 13-15, 18, 22 (stating that he agreed to help clients obtain a “modification” and

 he is “in the process of keeping that promise.”). The record further shows that

 Stone has provided this assistance “for consideration[,]” given that he

 acknowledges receipt of approximately $274,024 since the start of 2018 from his

 clients. Id. at ¶4. Finally, it is also undisputed in the record that Stone received

 payment from his clients before those clients had executed a written agreement

 accepting mortgage relief from the clients’ respective dwelling loan holder. Dkt.

 No. 97 at ¶ 1 (“Mr. Stone admits that all payments Mr. Stone received from each of

 his respective clients were received before his client had executed a written

 agreement accepting mortgage assistance offered by the dwelling loan holder or

 servicer, such as, inter alia, a loan modification agreement.”); 12 C.F.R. §

 1015.5(a).

       Therefore, OCP is entitled to summary judgment with respect to Claim One.

       2.     Claim Three: Violation of HRS Section 480E-10(a)(9)

       In the April 2020 Order, the Court denied summary judgment with respect to

 this claim because OCP had failed to provide any evidence of the service(s) Stone




                                            9
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 10 of 35              PageID #:
                                   4418



 contracted to perform or represented would be performed under Section 480E-

 10(a)(9). Dkt. No. 77 at 7-8.

       On this occasion, OCP argues that Stone “can never establish” that he fully

 performed under Section 480E-10(a)(9) before receiving payment because he did

 not use contracts identifying the services he agreed to perform. Dkt. No. 101-1 at

 10-11; see also infra Section A.4 and n.11.

       As explained earlier, at the initial summary judgment stage, it is not Stone’s

 burden to establish that he could not comply with Section 480E-10(a)(9). Rather,

 it is OCP’s burden to provide evidence showing that Stone has violated the

 provision. OCP appears to believe that Stone violated Section 480E-10(a)(9)

 because he did not have contracts with his clients, and thus, did not identify the

 services he would provide. The Court reads the provision differently, however.

       Section 480E-10(a)(9) provides that a “distressed property consultant” shall

 not “receive any compensation until after the distressed property consultant has

 fully performed each service the distressed property consultant contracted to

 perform or represented would be performed[.]” Haw. Rev. Stat. § 480E-10(a)(9).

 Nothing in the plain text of that language requires a distressed property consultant

 to have a written contract with his or her client, as OCP appears to contend.

 Rather, the provision appears to comprehend either a contract or a


                                           10
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 11 of 35                      PageID #:
                                   4419



 “represent[ation]….” Further, OCP cites no law suggesting that

 “represent[ation]” only includes a written representation. Instead, given that the

 provision already comprehends a contract as a possible avenue of demonstrating

 the services a consultant may perform, it would seem entirely superfluous for

 “represent[ation]” to mean something only in written form. Therefore, the Court

 disagrees that Stone must have violated Section 480E-10(a)(9) merely because

 OCP asserts that he did not have contracts with his clients.

        Nonetheless, for similar reasons discussed with respect to Claim One above,

 the record is undisputed that, at least with respect to some clients, Stone made

 “promise[s]” to clients to obtain a modification of their dwelling loan and those

 “promise[s]” remain unfulfilled, even though Stone has received compensation

 from 2018 to this day. See Dkt. No. 98-16 at ¶¶ 7, 9-10, 13-15, 18, 22 (stating that

 Stone agreed to help clients obtain a “modification” and he is “in the process of

 keeping that promise.”); see also id. at ¶ 4 (stating that Stone received

 approximately $274,024 since the start of 2018 from his clients). 5 Therefore, with




 5
  In addition, because “distressed property consultant” under Section 480E-10(a)(9) is defined in
 essentially the same fashion as “mortgage assistance relief service provider” under Section
 1015.5(a), the record also shows that Stone is a “distressed property consultant.” Compare
 Haw. Rev. Stat. § 480E-2, with 12 C.F.R. § 1015.2.

                                                11
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 12 of 35                      PageID #:
                                   4420



 respect to those clients, 6 OCP is entitled to summary judgment with respect to

 Claim Three.

        On the current record, or at least the record to which OCP cites in its

 opening memorandum, the Court cannot conclude that Section 480E-10(a)(9) has

 been violated with respect to any clients other than the ones noted above. While,

 in his answers to OCP’s interrogatories, Stone admits to fulfilling his promise to

 obtain a loan modification for some of his clients, no longer representing certain

 former clients, or not representing an individual at all, Dkt. No. 98-16 at ¶¶ 6, 8,

 11-12, 16-17, 19-21, there is no indication therein as to when Stone obtained these

 modifications or stopped representing the relevant client. As such, it is not

 possible for the Court to conclude that Stone violated Section 480E-10(a)(9) in the

 relevant period of time in this case, which OCP states is on or after November 9,

 2017, see Dkt. No. 101-1 at 6. Therefore, as to these clients, 7 the Court denies

 summary judgment with respect to Claim Three. 8




 6
   Specifically, Mr. & Mrs. DeShaw, Mr. Baliguat, Mr. & Mrs. Watson, Mr. & Mrs. Tyrell, Mr. &
 Mrs. Iosefa, Mr. & Mrs. Abing, Mr. & Mrs. Dicion, and Mr. & Mrs. Galang.
 7
   Specifically, Mr. & Mrs. Cabral, Mr. & Mrs. Afuvai, Mr. Domingo, Mrs. Rodil, Mrs.
 Danielson, Mr. Moore, Mrs. Moseley, Dr. & Mrs. Dimitrion, and Mr. & Mrs. Harrell.
 8
   The Court also rejects OCP’s contention that Stone violated Section 480E-10(a)(9) by failing to
 include disclosures required by law in the contracts that he did not have with his clients. See
 Dkt. No. 101-1 at 11. As the Court reads Section 480E-10(a)(9), nothing therein requires the
 written disclosures OCP claims were omitted.

                                                 12
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 13 of 35                     PageID #:
                                   4421



        3.     Claim Four: Violation of HRS Section 480E-10(a)(10)

        In the April 2020 Order, the Court denied summary judgment with respect to

 this claim because OCP failed to cite any evidence to support its assertions as to

 the amounts clients allegedly paid Stone or the statutory caps applicable to each

 client. Dkt. No. 77 at 8-9.

        In the second motion for summary judgment, OCP argues that Stone has

 violated Section 480E-10(a)(10) because he charged clients more than the amount

 they paid in real property taxes. Dkt. No. 101-1 at 12-13. The Court agrees.

        Section 480E-10(a)(10) prohibits a “distressed property consultant” from

 receiving compensation that exceeds either “the two most recent monthly mortgage

 installments of principal and interest due on the loan first secured by the distressed

 property or the most recent annual real property tax charged against the distressed

 property, whichever is less.” Haw. Rev. Stat. § 480E-10(a)(10). 9 In support of

 its argument with respect to this claim, OCP has provided a summary of the

 payments it believes to be in excess of the statutory cap. Dkt. No. 99-14. Having

 reviewed the same, the real property tax statements in the record (Dkt. Nos. 98-2 to

 98-12, 99-13, 99-16), OCP’s summary of the payments Stone has received from



 9
 Here, OCP relies on “the most recent annual real property tax” as the lesser of the two amounts
 made relevant by Section 480E-10(a)(10). See Dkt. No. 101-1 at 12-13.

                                                13
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 14 of 35                         PageID #:
                                   4422



 his clients (Dkt. No. 98-30), and the admissions in Stone’s discovery responses and

 deposition testimony regarding the payments he has received (Dkt. No. 98-1 at ¶¶

 228, 230-231, 236-237, 239-241, 244, 247, 251-252, 254, 257, 259-260, 296-297;

 Dkt. No. 99-24 at 11:9-12:8, 19:7-19, 21:12-20, 71:10-13 (referring to Dkt. No. 99-

 28); Dkt. No. 99-38 at 6:17-7:12; Dkt. No. 99-40 at 13:3-5, 14:25-15:13, 22:16-21

 (referring to Dkt. No. 99-5 at 1); Dkt. No. 99-41 at 20:9-21:21), it is clear (and

 undisputed) that Stone has received payments in excess of the monetary cap set

 forth in Section 480E-10(a)(10), see Dkt. No. 99-53 at 97:1-18.10

           Therefore, OCP is entitled to summary judgment with respect to Claim Four.

           4.      Claim Five: Violation of HRS Sections 480E-3 and 480E-4

           In the April 2020 Order, the Court denied summary judgment with respect to

 this claim because OCP failed to cite any materials in the record to support its

 argument that Sections 480E-3 and 480E-4 had been violated. Dkt. No. 77 at 9-

 10.




 10
      During Stone’s deposition, the following pertinent exchange took place:

           Q. And we’ve added a column for excessive payments. What this document is
           intended to show is that you consistently charge people considerably more than
           what they were paying in real property taxes.
           A. Right, that’s true.

 Dkt. No. 99-53 at 97:13-18.

                                                   14
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 15 of 35                      PageID #:
                                   4423



        On this occasion, OCP cites to materials in the record, arguing that they

 show Stone has failed to enter into any contracts with his clients and, to the extent

 he has, those contracts do not include many disclosures required under Sections

 480E-3 and 480E-4. The Court agrees.

        Notably, Stone also agrees that he has not entered into contracts containing

 the required disclosures. Dkt. No. 99-28 at 41:2-23; Dkt. No. 99-52 at 93:24-

 94:10; Dkt. No. 99-28 at 41:2-7. 11 Having reviewed the contracts that have been

 provided, the Court agrees with both parties that they are deficient in various

 respects, including in failing to state the total amount of compensation, in violation

 of Section 480E-3(a), and the client’s right to stop doing business with Stone at

 any time, in violation of Section 480E-3(e). See Dkt. Nos. 99-33 to 99-43; see

 also Dkt. No. 97 at ¶ 2 (Stone’s admission that he did not provide his clients with a

 written cancellation form when contracting with them). Therefore, OCP is

 entitled to summary judgment with respect to Claim Five.




 11
   Among other acknowledgments, Stone testified that he has not entered into any contract with a
 client since November 9, 2017, there are no contracts between his clients and the business he was
 operating under since November 9, 2017, and any contract he may have with a client does not
 comply with federal or state laws pertaining to mortgage assistance.

                                                15
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 16 of 35            PageID #:
                                   4424



       5.     Claim Seven: Violation of Chapter 481A

       In the April 2020 Order, the Court granted in part and denied in part

 summary judgment with respect to this claim. Dkt. No. 77 at 11-15. More

 specifically, through this claim, OCP seeks to hold Stone liable for allegedly

 deceptive practices in working for his clients. The Court granted summary

 judgment solely to the extent this claim pertained to one of Stone’s former clients,

 Jessie Domingo (Domingo), because an unrebutted declaration from Domingo

 showed that a reasonable consumer would have been misled by Stone’s conduct

 (or lack thereof). The Court denied summary judgment, however, to the extent

 this claim pertained to any other of Stone’s clients because OCP provided no

 evidence of his practices with those clients.

       In the second motion for summary judgment, OCP argues that Stone

 engaged in deceptive practices with his clients by, inter alia, not telling them “to

 look elsewhere” after the death of the lawyer (William Gilardy) with whom they

 had contracted, telling them to continue making payments to a company with the

 same name as Gilardy’s former law practice (GAH Law Group, LLC), failing to

 enter into new contracts with them after Gilardy’s death, failing to act under

 contracts compliant with state and federal law, failing to register to do business in




                                           16
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 17 of 35               PageID #:
                                   4425



 Hawai‘i, and “implicitly represent[ing]” that his services were “legal in nature[.]”

 Dkt. No. 101-1 at 15-19.

       As the Court explained in the April 2020 Order, Section 481A-3(a) sets forth

 various acts that constitute deceptive trade practices. Dkt. No. 77 at 12.

 Generally speaking, a deceptive trade practice is one that causes, “as a natural and

 probable result, a person to do that which he or she would not otherwise do.”

 Balthazar v. Verizon Hawaii, Inc., 123 P.3d 194, 202 (Haw. 2005) (quotation and

 brackets omitted). The test is “an objective one, turning on whether the act or

 omission is likely to mislead consumers, as to information important to consumers,

 in making a decision regarding the product or service.” Courbat v. Dahana

 Ranch, Inc., 141 P.3d 427, 435 (Haw. 2006) (quotations and citations omitted). In

 addition, application of this test is “ordinarily for the trier of fact.” However,

 “when the facts are undisputed and not fairly susceptible of divergent inferences

 because where, upon all the evidence, but one inference may reasonably be drawn,

 there is no issue for the jury.” Id. at 436 (quotation and internal quotations

 omitted).

       Here, when viewed in the light most favorable to Stone, the Court cannot

 award summary judgment to OCP based upon the arguments and evidence it has

 submitted. Principally, while the arguments and evidence may suggest Stone has


                                            17
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 18 of 35                     PageID #:
                                   4426



 engaged in one or more deceptive practices, that is not necessarily the case. For

 example, simply because Stone did not tell Gilardy’s clients to “look elsewhere” or

 to stop making payments to GAH Law Group, LLC does not necessarily mean that

 Stone deceived those clients, as the record cited by OCP is entirely silent with

 respect to what Stone told the clients after Gilardy’s death. 12 The same is true of

 OCP’s reliance on Stone’s admission that he “implicitly represented” that services

 from GAH Law Group, LLC were “legal in nature.” Notably, apart from being an

 opaquely-phrased question, there is no explanation (or admission) as to what “legal

 in nature” implicitly meant. Simply put, without testimony from the clients or an

 admission from Stone, it is not possible on the present record for the Court to find

 that Stone engaged in deceptive practices.

        As a result, summary judgment is denied with respect to Claim Seven.

        6.     Claim Eight: Violation of HRS Section 487-13

        In the April 2020 Order, the Court denied summary judgment with respect to

 this claim because OCP failed to cite any material in the record to support its




 12
   Other than Domingo, the one exception to the silent record is a declaration provided by OCP
 with respect to Stone's purported “prospective client[,]” Nancy Moseley. See Dkt. No. 99-72.
 Whether or not Moseley’s recounting of events between herself and Stone constitutes a deceptive
 practice is beyond the scope of the analysis here because Stone disputes the assertion that
 Moseley was one of his clients (Dkt. No. 98-1 at ¶ 271 (p.73)) and because the events concerning
 Moseley are not alleged in the Complaint.

                                                18
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 19 of 35              PageID #:
                                   4427



 assertion that Stone had violated Section 487-13 by failing to register to do

 business in Hawai‘i. Dkt. No. 77 at 10-11.

       On this occasion, inter alia, OCP cites various responses to requests for

 admission by Stone that it asserts show he failed to register to do business in

 Hawai‘i from, at least, November 9, 2017. Dkt. No. 101-1 at 19-20. The Court

 agrees.

       Moreover, so does Stone. Specifically, in his responses, Stone admits that,

 from November 9, 2017, he “failed to register with the State of Hawaii’s

 Department of Commerce and Consumer Affairs’ Business Registration Division

 to transact business in Hawaii in any capacity, and under any name, including

 under the name GAH Law Group, LLC.” Dkt. No. 98-1 at ¶ 214 (p.59); see also

 id. at ¶ 31 (p.11), ¶¶ 165-166 (p.48); Dkt. No. 99-23 at ¶ 7. This is a problem,

 given that Stone also admits that, after November 9, 2017, he continued to provide

 services to clients in Hawai‘i. See id. at ¶ 146 (p.43).

       In this light, the undisputed record shows that, since at least November 9,

 2017, Stone continued to do business in Hawai‘i, even though he was not

 registered to do so. As a result, OCP is entitled to summary judgment with

 respect to Claim Eight.




                                           19
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 20 of 35               PageID #:
                                   4428



 B.    Remedies

       In the April 2020 Order, the Court denied OCP all of the relief it requested.

 Dkt. No. 77 at 15-16. More specifically, apart from the almost complete lack of

 success on the merits of the first unopposed motion for summary judgment, the

 Court explained that OCP also provided little legal or factual support for the relief

 it requested.

       In the second motion for summary judgment, OCP seeks the following

 remedies: (1) sanctions; (2) injunctive relief; (3) declaratory relief; (4) restitution;

 (5) disgorgement; and (6) fines and penalties. The Court addresses each in turn

 below.

       1.        Sanctions

       OCP seeks sanctions for Stone drafting the opening brief in the appeal of an

 order of this Court denying certain individuals’ motions to intervene. Dkt. No.

 101-1 at 20. In that regard, OCP accurately observes that, in said order, the Court

 forewarned Stone that he would be sanctioned for preparing a filing for anyone

 other than himself. However, earlier in the same paragraph, that warning was

 prefaced with the phrase: “In any proceeding before this Court….” Dkt. No. 76 at

 3 (emphasis added). The brief filed with the Ninth Circuit Court of Appeals is not

 a proceeding before this Court. Therefore, the Court declines to sanction Stone


                                             20
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 21 of 35             PageID #:
                                   4429



 for that conduct. In doing so, though, the Court takes no position on OCP

 bringing said matter to the attention of the Court of Appeals, if it so chooses.

       2.     Injunctive Relief

       OCP seeks injunctive relief against Stone. More specifically, OCP seeks to

 “enjoin Stone from doing business in Hawaii generally, and from assisting owners

 of distressed property specifically[,]” to remedy purported violations of Chapter

 481A (related to deceptive practices). Dkt. No. 101-1 at 20-21.

       In light of the discussion in Section A above, at this juncture, the Court

 grants in part and denies in part OCP’s request for injunctive relief. Beginning

 with the injunctive relief to which OCP is entitled, under Section 487-15 of the

 Hawai‘i Revised Statutes, OCP may seek to enjoin any violation of Section 487-

 13(a)–related to the failure to register to do business–“or any other unlawful act or

 practice affecting consumers, trade, or commerce.” Haw. Rev. Stat. § 487-15.

       Here, as discussed above, OCP has established Stone’s failure to register to

 do business in Hawai‘i. Therefore, the Court enjoins Stone from doing any

 business in the State of Hawai‘i until such time that he registers to do business in

 compliance with Hawai‘i law.

       As further discussed above, OCP has also established that Stone violated

 Section 1015.5(a) and Section 480E-10(a)(10). Therefore, Stone is hereby


                                           21
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 22 of 35             PageID #:
                                   4430



 enjoined, even after he registers to do business in Hawai‘i as set forth above, from

 (1) requesting or receiving any fee or other consideration from a consumer until

 such consumer has executed a written agreement between the consumer and the

 consumer’s dwelling loan holder or servicer incorporating the offer of mortgage

 assistance relief the provider obtained from the consumer’s dwelling loan holder or

 servicer, and (2) after a written agreement described in clause (1) above is

 executed, receiving compensation that exceeds either the two most recent monthly

 mortgage installments of principal and interest due on the loan first secured by the

 distressed property or the most recent annual real property tax charged against the

 distressed property, whichever is less.

       As further discussed above, OCP has shown with respect to certain

 consumers–specifically, Mr. & Mrs. DeShaw, Mr. Baliguat, Mr. & Mrs. Watson,

 Mr. & Mrs. Tyrell, Mr. & Mrs. Iosefa, Mr. & Mrs. Abing, Mr. & Mrs. Dicion, and

 Mr. & Mrs. Galang–that Stone violated Section 480E-10(a)(9). Therefore, as to

 these individuals, Stone is hereby enjoined, even after he registers to do business in

 Hawai‘i as set forth above, from receiving any compensation until after he has

 fully performed each service he has contracted to perform or represented would be

 performed.




                                           22
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 23 of 35                 PageID #:
                                   4431



        As further discussed above, OCP has shown that Stone violated Sections

 480E-3 and 480E-4 by failing to use written contracts containing the disclosures

 and/or language required by law. Therefore, Stone is hereby enjoined, even after

 he registers to do business in Hawai‘i as set forth above, from engaging in any

 “mortgage assistance relief service,” as that term is defined in Section 480E-2 of

 the Hawai‘i Revised Statutes, without using a written contract that complies with

 Sections 480E-3 and 480E-4.

        To the extent OCP seeks any further injunctive relief, the Court denies such

 relief at this juncture. 13

        3.      Declaratory Relief

        OCP seeks a declaration that Stone’s contracts with consumers are void

 under Section 487-13(c) because he has failed to register to do business in Hawai‘i.

 Dkt. No. 101-1 at 21. The Court agrees. Section 487-13(c) voids any contract

 for the furnishing of commodities or services by an unregistered person. Haw.

 Rev. Stat. §487-13(c). As discussed above, Stone admits that he has not

 registered to do business in Hawai‘i. Therefore, under Section 487-13(c), the




 13
  In addition, because summary judgment has been denied with respect to OCP’s claim under
 Chapter 481A, no relief (injunctive or otherwise) is warranted.

                                              23
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 24 of 35           PageID #:
                                   4432



 Court declares void any and all contracts Stone may have with any individual or

 entity in Hawai‘i relating to his provision of services.

       4.     Restitution

       OCP seeks restitution for Stone’s clients in the amounts they have paid to

 him. Dkt. No. 101-1 at 22 (citing Dkt. No. 98-30). OCP asserts that a restitution

 order is warranted here because Stone did not register to do business in Hawai‘i,

 and he received prohibited advance fees. Id. The Court agrees that restitution is

 warranted under Section 487-13(c) due to Stone’s failure to register.

       Section 487-14(a) of the Hawai‘i Revised Statutes states that a court “may”

 award restitution in an action brought by OCP. Haw. Rev. Stat. § 487-14(a).

 Here, because Stone has failed to register to do business in Hawai‘i, the Court

 finds that restitution is warranted. More specifically, in addition to voiding any

 contract with an unregistered person, Section 487-13(c) also provides that an

 unregistered person may not recover the price or reasonable value of any such

 contract. Here, Stone has done precisely what Section 487-13(c) prohibits by

 recovering amounts that his clients agreed to pay him even though he was (and is)

 not registered to do business in Hawai‘i. Therefore, all of the payments he has

 received from his clients on and after November 9, 2017 are subject to restitution.

 Cf. Wilson v. Kealakekua Ranch, Ltd., 551 P.2d 525, 530 (Haw. 1976) (concluding


                                            24
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 25 of 35              PageID #:
                                   4433



 that an architect who failed to pay a statutory licensing renewal fee was not

 prohibited from obtaining the value of services rendered under a contract and

 finding it “noteworthy” that, while a licensing statute for contractors did not allow

 an unlicensed contractor to obtain the “reasonable value” of a contract, the

 licensing statute for architects contained no such provision).

       In that regard, OCP has submitted a chart–one which Stone created with

 certain undisputed revisions based upon Stone’s deposition testimony–containing

 the undisputed amounts Stone has received from his clients since November 9,

 2017. Dkt. No. 98-30; see also Dkt. No. 98-1 at ¶¶ 228, 230-231, 236-237, 239-

 241, 244, 247, 251-252, 254, 257, 259-260, 296-297; Dkt. No. 99-24 at 11:9-12:8,

 19:7-19, 21:12-20, 71:10-13 (referring to Dkt. No. 99-28); Dkt. No. 99-38 at 6:17-

 7:12; Dkt. No. 99-40 at 13:3-5, 14:25-15:13, 22:16-21 (referring to Dkt. No. 99-5

 at 1); Dkt. No. 99-41 at 20:9-21:21); Dkt. No. 99-37 at 117:19-118:2; Dkt. No. 99-

 38 at 6:8-7:12 (referring to Dkt. No. 98-29). Those amounts are subject to

 restitution should Stone’s clients or former clients choose to accept the same. See

 Haw. Rev. Stat. § 487-14(a) (“Any person in whose favor restitution is ordered

 need not accept restitution, but the person’s acceptance and full performance of

 restitution shall bar recovery by the person of any other damages in any action on




                                           25
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 26 of 35                      PageID #:
                                   4434



 account of the same acts or practices against the person making restitution.”). 14 In

 providing each of Stone’s clients or former clients with a restitution election form,

 OCP must inform said clients that they need not accept restitution, but, if they do

 and Stone fully performs the restitution ordered, they will be barred from

 recovering any other damages in any action on account of Stone’s same acts or

 practices for which they receive restitution. Further, Stone is hereby enjoined

 from, in any way, interfering with OCP’s efforts to obtain a response to the

 restitution election forms sent to Stone’s clients or former clients.

        5.      Disgorgement

        OCP seeks disgorgement of $9,043.40 from Stone that it asserts Stone has

 received but has not been able to allocate to any particular client. Dkt. No. 101-1

 at 23. Under the undisputed circumstances presented in the second motion for

 summary judgment, the Court agrees that disgorgement of this sum is appropriate.

 As discussed, Section 487-13(c) prohibits Stone from recovering amounts while he


 14
   Specifically, should Stone’s clients choose to accept restitution, they would, respectively, be
 entitled to the following amounts: Mr. & Mrs. Abing – $10,745; Mr. Baliguat – $27,000; Mr. &
 Mrs. Cabral – $28,000; Mrs. Danielson – $3,500; Mr. & Mrs. DeShaw – $34,016; Mr. & Mrs.
 Dicion – $26,000; Dr. & Mrs. Dimitrion – $5,235.60; Mr. Domingo – $21,900; Mr. & Mrs.
 Galang – $12,500; Mr. & Mrs. Harrell – $500; Mr. & Mrs. Iosefa – $28,500; Mr. Moore –
 $1,000; Mrs. Rodil – $13,800; Mr. & Mrs. Tyrell – $32,500; Mr. & Mrs. Watson – $16,561; Mr.
 & Mrs. Rush – $24,000. See Dkt. No. 98-30. With respect to Mr. & Mrs. Abing and Mr. &
 Mrs. DeShaw, the Court notes that the amounts to which they are entitled as restitution are
 different than the amounts provided in Dkt. No. 98-30. The Court explains why in footnote 15
 below.

                                                 26
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 27 of 35                    PageID #:
                                   4435



 is unregistered to do business in Hawai‘i. Undisputedly, he has done this.

 Moreover, apart from the amounts he has acknowledged having received from

 clients and can allocate to a specific client, Stone also concedes that he has

 received additional amounts from his clients that he is not able to allocate. See

 Dkt. No. 99-26 at 22:8-23:19 (referring to Dkt. No. 98-16 at 5, Dkt. No. 98-29);

 Dkt. No. 98-30. That being said, the Court disagrees with OCP’s calculation of

 the amount Stone has been unable to allocate. In its opening memorandum and in

 the Declaration of John Tokunaga, OCP asserts that Stone has not been able to

 allocate $9,043.40, relying principally upon Stone’s discovery admissions and

 Exhibit D-2 (Dkt. No. 98-30). More specifically, OCP asserts that Stone has

 allocated $278,457.60 to clients and has received a total of $287,501. While the

 Court does not disagree with the latter number, based upon Exhibit D-2, the former

 number is wrong. Specifically, having reviewed the amounts contained in Exhibit

 D-2, the Court calculates that $285,757.60 has been allocated to Stone’s clients. 15




 15
   Based upon Exhibit D-2, the Court believes that the discrepancy between the undersigned’s and
 OCP’s calculation of the amounts allocated to specific clients is produced by OCP’s
 undercounting of the amounts allocated to two clients: Abing and DeShaw. Specifically, it is
 stated that Abing paid Stone $300, $4,345, $5,800, and $300. OCP calculates this total as
 $10,445, but it is actually $10,745. Further, it is stated that DeShaw paid Stone $3,016,
 $12,000, $12,000, and $7,000. OCP calculates this total as $27,016, but it is actually $34,016.

                                               27
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 28 of 35                          PageID #:
                                   4436



 The difference between $287,501 and $285,757.60 is $1,743.40, which is the

 amount the Court orders disgorged from Stone. 16

        6.      Fines and Penalties

        OCP asserts that fines mandated by statute, ranging from $500 to $10,000,

 should be imposed on Stone for, inter alia, (1) failing to register to do business in

 Hawai‘i, (2) requesting advance payments, and (3) requesting payments in excess

 of a client’s most recent real property taxes. Dkt. No. 101-1 at 23-25. OCP

 further asserts that fines are warranted due to Stone’s failure to use contracts in

 compliance with Sections 480E-3 and 480E-4, alleged misrepresentations to

 clients, and actions on his clients’ behalf. Id. at 25-26. Based upon the

 undisputed record, the Court finds that certain fines are statutorily required in this

 case, as set forth below.

        First, because Stone has failed to register to do business in Hawai‘i, he is

 subject to mandatory fines. See Haw. Rev. Stat. §487-13(b) (providing for a fine

 of between $500 and $2,500). Moreover, because Stone has not only failed to

 register, but has, for years, as set forth above, continued to do substantial business



 16
   Because no client or former client of Stone has thus far elected not to receive restitution as
 ordered above, the Court declines, at this stage, to address OCP’s additional request that the
 amount to be disgorged from Stone increases commensurate with any amount for which
 restitution is not elected. See Dkt. No. 101-1 at 22.

                                                  28
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 29 of 35                        PageID #:
                                   4437



 in Hawaii, despite the absence of a registration, the Court finds that the minimum

 statutory fine is not appropriate. 17 Instead, the Court elects to impose a single fine

 of $2,500.

        Second, as discussed above, Stone acknowledges that he has violated

 Section 1015.5(a) by receiving payments before his clients executed the required

 written agreement. See Dkt. No. 97 at ¶ 1. Moreover, Stone concedes that all

 payments he received from each client occurred prior to execution of the required

 written agreement. Id. Section 480-3.1 of the Hawai‘i Revised Statutes provides

 that a person violating Section 480-2 “shall be fined a sum of not less than $500

 nor more than $10,000 for each violation…[,]” and “[e]ach day” a violation occurs

 constitutes a separate violation. Section 480-2 prohibits, inter alia, unfair or

 deceptive acts or practices (or “UDAPs”) in the conduct of any trade or commerce.

 Haw. Rev. State. § 480-2(a). Further, Section 480E-11 provides that any violation


 17
   The Court makes the following additional observations. First, unlike other fines it requests,
 OCP does not appear to assert that multiple fines should be imposed on Stone for failing to
 register. Therefore, the Court imposes one fine. Second, as for the fine amount, in its opening
 memorandum, OCP states: “If the Court feels that the imposition of any fine beyond the
 minimum would necessitate a jury trial, the Court should impose the minimum fine, otherwise
 however, the Court should impose the maximum….” Dkt. No. 101-1 at 23. OCP cites no case
 law and provides no further explanation of the foregoing. The Court nonetheless notes that a
 jury trial is not a prerequisite to imposing a fine that exceeds the statutory minimum, as the Court
 elects to do here. See Tull v. United States, 481 U.S. 412, 427 (1987) (holding that, in an
 enforcement action under the Clean Water Act, “a determination of a civil penalty is not an
 essential function of a jury trial, and that the Seventh Amendment does not require a jury trial for
 that purpose in a civil action.”).

                                                  29
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 30 of 35            PageID #:
                                   4438



 of Chapter 480E of the Hawai‘i Revised Statutes or “title 12 Code of Federal

 Regulations part 1015,” such as Section 1015.5, constitutes a UDAP under Section

 480-2. Id. § 480E-11(a), (b). In light of these statutory provisions, Stone’s

 violations of Section 1015.5 and Section 480E-10(a)(9) constitute a violation of

 Section 480-2 and, thus, are subject to fines under Section 480-3.1.

       Here, OCP asserts that Stone has requested or received 344 prohibited

 advance payments from various clients or potential clients. Dkt. No. 101-1 24;

 Dkt. No. 99-18. Based upon the evidence submitted, the Court finds that a

 proportion, but not all, of the alleged prohibited payments are subject to fines.

 More specifically, in support of its request, OCP submits a Declaration from John

 Tokunaga, charts prepared by Tokunaga reflecting the number of advance

 payments Stone has allegedly received, and checks that Stone has received from

 various (but not all) clients. With respect to the checks submitted, they show that

 11 clients–Mr. & Mrs. Abing, Mr. Baliguat, Mr. & Mrs. Cabral, Mr. & Mrs.

 DeShaw, Dr. & Mrs. Dimitrion, Mr. Domingo, Mr. & Mrs. Iosefa, Mrs. Moseley,

 Mrs. Rodil, Mr. & Mrs. Tyrell, and Mr. & Mrs. Watson–made or were asked to

 make payments to Stone. For the reasons noted above with respect to Mrs.

 Moseley, the Court does not consider the single alleged violation related to her in

 its calculus. As for the remaining 10 clients, the evidence reflects that they sent or


                                           30
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 31 of 35                       PageID #:
                                   4439



 were asked to send a total of 158 checks to Stone. 18 See Dkt. Nos. 99-1 to 99-7,

 99-9 to 99-11. In addition, the evidence also reflects that another 3 clients were

 invoiced by Stone with respect to a total of 19 payments. Dkt. Nos. 98-21, 98-22,

 98-25. In summary, the above-mentioned 158 checks and 19 invoiced payments

 each represent an advance payment or request for advance payment in violation of

 Section 1015.5(a) and shall be fined $500 per violation, which equals a total fine of

 $88,500. 19

        Third, as discussed above, it is clear and undisputed that Stone has received

 payments in excess of the monetary cap set forth in Section 480E-10(a)(10). With

 respect to fines, OCP asserts that Stone has violated the foregoing provision a total

 of 339 times with respect to 14 clients, 20 citing a summary chart and the Tokunaga



 18
    Specifically, the evidence reflects the following: Mr. & Mrs. Abing sent 6 checks; Mr. Baliguat
 had 17 checks sent on his behalf; Mr. & Mrs. Cabral sent 10 checks; Mr. & Mrs. DeShaw sent 35
 checks; Dr. & Mrs. Dimitrion sent 3 checks; Mr. Domingo sent 13 checks; Mr. & Mrs. Iosefa
 sent 19 checks; Mrs. Rodil sent 12 checks; Mr. & Mrs. Tyrell sent 26 checks; and Mr. & Mrs.
 Watson sent 17 checks. With respect to Mr. & Mrs. DeShaw, although Tokunaga states that
 they sent 36 checks, Dkt. No. 99-56 at ¶ 117, the Court’s review reflects otherwise, see Dkt. No.
 99-4.
 19
    At this juncture, although OCP asserts that Stone has violated the foregoing rules or statutory
 provisions a total of 344 times, the Court denies any further relief than set forth herein because
 the evidence does not presently support any further violations. In addition, the Court does not
 construe OCP’s request with respect to fines in this regard to include a request for the cumulative
 counting of alleged violations under both Section 1015.5(a) and Section 480E-10(a)(9), but
 simply violations under one of those provisions both of which concern advance payments.
 20
    The 14 clients are: Mr. & Mrs. Abing, Mr. Baliguat, Mr. & Mrs. Cabral, Mrs. Danielson, Mr. &
 Mrs. DeShaw, Mr. & Mrs. Dicion, Mr. Domingo, Mr. & Mrs. Galang, Mr. & Mrs. Iosefa, Mrs.
 Moseley, Mrs. Rodil, Mr. & Mrs. Rush, Mr. & Mrs. Tyrell, and Mr. & Mrs. Watson. As before,

                                                 31
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 32 of 35                       PageID #:
                                   4440



 Declaration. Dkt. No. 101-1 at 25. Based upon the evidence submitted, which

 includes the summary chart (Dkt. No. 99-19), the Tokunaga Declaration, the real

 property tax assessment information concerning each client’s property (Dkt. Nos.

 98-2 to 98-12, 99-99-13, 99-16), the checks Stone received from his clients (Dkt.

 Nos. 99-1 to 99-4, 99-6 to 99-7, 99-9 to 99-11), and the invoices he sent to other

 clients (Dkt. Nos. 98-21, 98-22, 98-25), the Court finds that Stone committed a

 total of 161 violations of Section 480E-10(a)(10), 21 each of which will be fined

 $500, resulting in a total fine of $80,500.

        Finally, OCP seeks fines with respect to at least six purported violations of

 federal and/or state law. Dkt. No. 101-1 at 25-26. As an initial matter, with

 respect to the final three categories of purported violations, the same were not

 alleged in the Complaint, and the Court has not awarded summary judgment with

 respect to them. Therefore, the Court will not impose any fines for those




 the Court does not consider the single alleged violation with respect to Mrs. Moseley in its
 calculus.
 21
    Specifically, the evidence reflects that Stone committed the following number of violations of
 Section 480E-10(a)(10) with respect to the following clients: Mr. & Mrs. Abing – 5 times; Mr.
 Baliguat – 15 times; Mr. & Mrs. Cabral – 9 times; Mr. & Mrs. DeShaw – 34 times; Mr. & Mrs.
 Dicion – 4 times; Mr. Domingo – 12 times; Mr. & Mrs. Galang – 9 times; Mr. & Mrs. Iosefa –
 19 times; Mrs. Rodil – 11 times; Mr. & Mrs. Rush – 1 time; Mr. & Mrs. Tyrell – 26 times; and
 Mr. & Mrs. Watson – 16 times. With respect to Mr. & Mrs. DeShaw, although OCP’s chart
 states that Stone violated Section 480E-10(a)(10) 31 times, the Court’s review reflects otherwise.
 Further, because no evidence has been submitted of payments made or requested from Mrs.
 Danielson, the Court was unable to find any violations with respect to her.

                                                 32
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 33 of 35                PageID #:
                                   4441



 purported violations. As for the first three categories, they concern Stone’s failure

 to comply with Sections 480E-3 and 480E-4. As discussed above, Stone

 acknowledges that he has not entered into contracts containing the disclosures

 required by Sections 480E-3 and 480E-4. See Dkt. No. 97 at ¶ 2; Dkt. No. 99-28

 at 41:2-23; Dkt. No. 99-52 at 93:24-94:10. However, unlike the fines just

 discussed with respect to advance and excessive payments, OCP does not quantify

 (or cite evidence of) the number of violations Stone has committed in this regard.

 See Dkt. No. 101-1 at 25. As such, given that Stone has admitted to not having

 compliant contracts with respect to any of his clients and the evidence reflects that

 Stone had (or has) at least 16 clients (Dkt. No. 99-56 at ¶ 18; Dkt. No. 98-1 at ¶ 42

 (p.14), ¶ 51 (p.17), ¶ 53 (p.17), ¶ 64 (p.20), ¶ 70 (p.21), ¶ 82 (p.24), ¶ 89 (p.26), ¶

 92 (p.27), ¶ 95 (p.28), ¶ 103 (pp.29-30), ¶ 114 (p.33), ¶ 120 (p.35), ¶ 126 (p.37), ¶

 129 (p.38), ¶ 282 (p.76); Dkt. No. 98-22; 98-25), the Court shall impose a fine of

 $500 for 16 violations of Section 480E-3 and 480E-4, which results in a total fine

 for those violations of $8,000.

                         CONCLUSION AND SUMMARY

       In the motion to stay, Stone asserts that the “logical core” of this case

 concerns whether his clients may intervene, presumably to declare their unbridled

 enthusiasm for his services. While that “core” matter may help Stone sleep at


                                            33
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 34 of 35              PageID #:
                                   4442



 night, it is entirely irrelevant to any pertinent issue in this case. This is because

 both the State of Hawai‘i and the federal government have chosen to tightly

 regulate the industry−foreclosure defense−in which Stone has decided to practice.

 In other words, foreclosure defense is not the wild west where any practice,

 however purportedly beneficial, is permitted. Instead, only those practices

 allowed by statute or rule are permitted, and, thus, it is those statutes and rules that

 are the focus of this case. Because Stone does not dispute, and the evidence

 reflects, that he has practiced business in this State as if no rules apply to him and

 in violation of numerous relevant statutes and rules, OCP is entitled to summary

 judgment as set forth herein.

       Accordingly, the second motion for summary judgment, Dkt. No. 101, is

 GRANTED IN PART and DENIED IN PART. Specifically, summary judgment

 is:

       1. GRANTED with respect to Claim 1, Claim 4, Claim 5, and Claim 8.

       2. GRANTED IN PART and DENIED IN PART with respect to Claim 3.

       3. DENIED with respect to Claim 7.

       4. GRANTED with respect to OCP’s request for declaratory relief to the

           extent that any and all contracts Stone may have with any individual or

           entity in Hawai‘i relating to his provision of services are void.


                                            34
Case 1:19-cv-00272-DKW-RT Document 114 Filed 10/14/20 Page 35 of 35             PageID #:
                                   4443



       5. GRANTED IN PART and DENIED IN PART with respect to OCP’s

          request for injunctive relief to the extent set forth herein.

       6. GRANTED IN PART and DENIED IN PART with respect to OCP’s

          request for restitution to the extent set forth herein.

       7. GRANTED IN PART and DENIED IN PART with respect to OCP’s

          request for disgorgement to the extent set forth herein.

       8. GRANTED IN PART and DENIED IN PART with respect to OCP’s

          request for fines and penalties to the extent, as more fully set forth herein,

          Stone shall be required to pay a total of $179,500.00 in statutory fines.

       9. DENIED WITHOUT PREJUDICE as to OCP’s request for sanctions.

       OCP’s request for dismissal of Claim 6 is GRANTED.

       The motion for stay, Dkt. No. 108, is DENIED.

       IT IS SO ORDERED.

       DATED: October 14, 2020 at Honolulu, Hawai‘i.




 State of Hawaii v. Robert L. Stone; CV 19-00272 DKW-RT; ORDER
 GRANTING IN PART AND DENYING IN PART PLAINTIFF’S SECOND
 MOTION FOR SUMMARY JUDGMENT


                                            35
